Exhibit 10.10

 

THOMAS J. SHAW

NONQUALIFIED STOCK OPTION AGREEMENT

ISSUED OUTSIDE OF ANY PLAN

 

This Retractable Technologies, Inc. NonQualified Stock Option Agreement (the
“Agreement”) is made and entered into by and between RETRACTABLE TECHNOLOGIES,
INC. (the “Company”) and Thomas J. Shaw (the “Optionee”). The Company and the
Optionee are sometimes hereinafter collectively referred to as the “Parties.”

 

(1)                                  The option granted hereunder is granted
outside the Company’s 2008 Stock Option Plan or any other stock option plan.

 

(2)                                  OPTION. The Company hereby confirms the
grant by the Compensation and Benefits Committee of the Board of Directors as of
July 15, 2009 (subject to approval by a vote of the Common Shareholders) to the
Optionee of the right and option to purchase three million (3,000,000) shares of
the Common Stock of the Company on the terms set forth in this Agreement (the
“Option”). The Option granted is designated as a nonqualified stock option
(“NQSO”). The Option is not vested until July 15, 2010.  An Option that is
exercisable may be forfeited pursuant to Section (3) of this Agreement.  The
Option must be exercised within the period specified in this Agreement.  The
Option may not be exercised for a fractional share of Stock (defined to mean
Common Stock of the Company). The Option, if exercised in part, shall remain
exercisable as to the remaining part in accordance with its terms. Nothing
contained in this Agreement shall be deemed to give the Optionee the right to be
retained in the service of the Company.

 

(3)                                  TERMINATION OF OPTION.

 

(A)                              MAXIMUM OPTION TERM.  The unexercised portion
of this Option which has become exercisable shall automatically and without
notice terminate and become null and void after July 15, 2019.

 

(B)                                DEATH OF OPTIONEE.

 

(i)                                     Notwithstanding Section 3(C) of this
Agreement, upon the death of the Optionee, any Option exercisable on the date of
death may be exercised by the Optionee’s estate or by a person who acquires the
right to exercise such Option by bequest or inheritance or otherwise by reason
of the death of the Optionee, provided that such exercise occurs within both the
remaining term of the Option and within one (1) year after the Optionee’s death.
Any Option not then exercisable shall be forfeited at the death of Optionee.

 

(ii)                                  The provisions of this subsection
(3)(B) shall apply notwithstanding the fact that the Optionee’s relationship
with the Company may have terminated prior to death, and if the Option remains
exercisable but only to the extent of any Option exercisable on the date of
death.

 

(C)                                DISABILITY.  Subject to Section 3(B) of this
Agreement, upon the termination of the Optionee’s relationship with the Company
by reason of permanent disability (as determined by the Board), the Optionee
may, within one (1) year from the date of such termination of relationship with
the Company, exercise any Option to the extent such Option was exercisable at
the date of such termination of relationship with the Company due to
disability.  Any Option not then exercisable is forfeited upon termination of
relationship with the Company due to disability.

 

(D)                               TERMINATION FOR OTHER REASONS.  Except as
provided in Sections (3)(B) and (3)(C), the Option shall automatically terminate
upon the termination of the Optionee’s relationship with the Company for cause. 
Otherwise, subject to Sections 3(B) and 3(C) the vested portion of the Option
shall expire upon the expiration of its term set forth in Section 3(A).  Any
Option not then exercisable is forfeited upon termination of the relationship
with the Company, with or without cause.

 

(4)                                  EXERCISE OF OPTION. This Option shall be
exercised by the Optionee (or by his representatives, as provided in
Section (3) of this Agreement) as to all or part of the shares covered hereby,
by the giving of written notice of such exercise substantially in the form
attached hereto as Exhibit A, to the Company

 

--------------------------------------------------------------------------------


 

specifying the number of shares to be purchased and specifying how the
withholding tax obligation (if any) shall be satisfied. The giving of such
written notice to the Company shall constitute an irrevocable election to
purchase the number of shares specified in the notice and to exercise the right
on the date specified in the notice (the “Exercise Date”). Upon payment of all
amounts due from the Optionee, including any tax withholding due upon exercise
of this Option, the Company shall cause Documents Indicating Ownership (defined
to include a stock certificate or any and all documents provided by the Company
and its agents evidencing ownership of an uncertificated share of stock) to be
delivered to the Optionee (or the person exercising the Optionee’s option) at
the address set forth herein within ten (10) business days after the Exercise
Date.

 

(5)                                  OPTION PRICE. The purchase price of the
shares which may be purchased pursuant to this Option shall be eighty-one cents
($0.81) per share (the “Option Price”), being 100% of the fair market value of a
Common Share of the Company on July 15, 2009 as determined by the Compensation
and Benefits Committee of the Board of Directors of the Company. The Option
Price and any other amounts payable upon exercise shall be paid in full at the
time the Option is exercised. Otherwise, an exercise of the Option shall be
invalid and of no effect.

 

(6)                                  TAX WITHHOLDING. Exercise of the Option in
whole or in part hereunder is conditioned upon the Optionee remitting to the
Company, in addition to the Option Price, the amount of employment taxes, if
any, required to be withheld upon exercise of this Option. The Optionee may
satisfy this obligation by a direct payment of a cashier’s check to the Company
or, if pre-approved by the Company (in its sole discretion), increased
withholding on his cash compensation payable on the Exercise Date.

 

(7)                                  NO RIGHTS PRIOR TO ISSUANCE OF DOCUMENTS
INDICATING OWNERSHIP. Neither the Optionee nor his representatives shall have
any of the rights of a shareholder of the Company with respect to the shares
subject to this Option until Documents Indicating Ownership shall have been
issued upon the exercise of this Option. No adjustment will be made for
dividends or other rights for which the record date is prior to the date the
Documents Indicating Ownership are issued.

 

(8)                                  NONASSIGNABILITY. This Option shall not be
assignable or transferable by the Optionee other than by will or by the laws of
descent and distribution, and during the Optionee’s lifetime shall be
exercisable only by him (or his legal guardian or representative).

 

(9)                                  ADJUSTMENT FOR CORPORATE EVENTS. In the
event of any Stock split, Stock dividend, reclassification or recapitalization
which changes the character or amount of the Company’s outstanding Common Stock
while any portion of this Option is outstanding but unexercised, or if the
Company participates in any transaction resulting in a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization
(where the Company is the surviving entity) or liquidation, the Company or any
surviving corporation shall take reasonable steps to prevent dilution of the
Option.

 

Notwithstanding anything to the contrary herein, in the event of 1) dissolution
or liquidation of the Company, 2) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the Option
granted hereunder is assumed, converted or replaced by the successor
corporation, which assumption, conversion or replacement will be binding on the
Optionee), 3) a merger or consolidation in which the Company is the surviving
corporation but after which the stockholders of the Company (other than any
stockholder which merges [or which owns or controls another corporation which
merges] with the Company in such merger) cease to own their shares or other
equity interests in the Company, 4) the sale of substantially all of the assets
of the Company, or 5) the acquisition, sale or transfer of more than 50% of the
outstanding shares of Common Stock of the Company by tender offer or similar
transaction (otherwise than by will or by the laws of descent and distribution),
the Option shall terminate after a period of three months from the completion of
such trigger event; provided, however, that the Optionee shall have the right,
immediately upon announcement of such event to exercise his Option in whole or
in part, for a period of three months from the completion of such trigger event,
but only to the extent that such Option has not been previously terminated.

 

(10)                            REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE:
LEGEND. The Optionee, by his acceptance hereof, represents and warrants to the
Company that his purchase of shares of Common Stock upon

 

THOMAS J. SHAW NONQAULIFEID STOCK OPTION

AGREEMENT ISSUED OUTSIDE OF ANY PLAN — Page 2 of 6

--------------------------------------------------------------------------------


 

the exercise hereof shall be for investment and not with a view to distribution
or sale, provided that this representation and warranty shall be inoperative if,
in the opinion of counsel to the Company, a proposed sale or distribution of
such shares is pursuant to an applicable effective registration statement under
the Securities Act of 1933, as amended (the “Act”), or without such
representation and warranty is exempt from registration under the Act. The
Optionee agrees that the obligation of the Company to issue shares upon the
exercise of an Option shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Act, the Securities Exchange Act of
1934, state securities laws, rules and regulations under any of the foregoing
and applicable requirements of any securities exchange and/or securities market
upon which the Company’s securities shall be listed and/or quoted. The Company
may endorse an appropriate legend referring to the foregoing restriction upon
the certificate or certificates representing any shares issued or transferred to
the Optionee upon the exercise of this Option.

 

(11)                            NO OBLIGATION TO EXERCISE STOCK OPTION. The
granting of the Option under this Agreement shall impose no obligation upon the
Optionee to exercise that Option.

 

(12)                            USE OF PROCEEDS. Proceeds from the sale of
shares pursuant to the Option granted under this Agreement shall constitute
general funds of the Company.

 

(13)                            RESERVATION OF SHARES OF STOCK. The Company,
during the term of this Agreement, will at all times reserve and keep available
the number of shares of Stock that shall be sufficient to satisfy the
requirements of this Agreement.

 

(14)                            LEGAL CONSTRUCTION. In the event that any one or
more of the terms, provisions or agreements that are contained in this Agreement
shall be held by a Court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect for any reason, the invalid, illegal or
unenforceable term, provision or agreement shall not affect any other term,
provision or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal or unenforceable
term, provision or agreement had never been contained herein.

 

(15)                            COVENANTS AND AGREEMENTS AS INDEPENDENT
AGREEMENTS. Each of the covenants and agreements that is set forth in this
Agreement shall be construed as a covenant and agreement independent of any
other provision of this Agreement. The existence of any claim or cause of action
of the Optionee against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants and agreements that are set forth in this Agreement.

 

(16)                            ADMINISTRATION. This Agreement shall be
administered by the Compensation and Benefits Committee of the Board of
Directors of the Company (such body hereafter referred to as the
“Administrator”). The Administrator shall make determinations with respect to
the terms, limitations, restrictions, conditions and extent of that
participation. Any interpretation and construction of any provision of this
Agreement by the Compensation and Benefits Committee of the Board of Directors
shall be final. The Administrator, including any of its individual members,
shall not be liable for any action or determination made by any of them in good
faith relating to this Agreement. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under this Agreement.

 

(17)                            ENTIRE AGREEMENT. This Agreement and the
Exhibit A, which is attached hereto and incorporated herein for all purposes,
together supersede any and all other prior understandings and agreements, either
oral or in writing, between the Parties with respect to the subject matter
hereof and constitute the sole and only agreement between the Parties with
respect to the said subject matter. All prior negotiations and agreements
between the Parties with respect to the subject matter hereof are merged into
this Agreement. Each Party to this Agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any Party or by anyone acting on behalf of any Party, which are not
embodied in this Agreement and that any agreement, statement or promise that is
not contained in this Agreement or the Exhibit A shall not be valid or binding
or of any force or effect.

 

THOMAS J. SHAW NONQAULIFEID STOCK OPTION

AGREEMENT ISSUED OUTSIDE OF ANY PLAN — Page 3 of 6

 

--------------------------------------------------------------------------------


 

(18)                            PARTIES BOUND. The terms, provisions,
representations, warranties, covenants and agreements that are contained in this
Agreement shall apply to, bind upon and inure to the benefit of the Parties and
their respective heirs, executors, administrators, legal representatives and
permitted successors and assigns.

 

(19)                            TEXAS LAW TO APPLY. THIS AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS (EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE OF TEXAS LAW THAT MIGHT
REFER THE GOVERNANCE, CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT TO THE
LAWS OF ANOTHER STATE).

 

(20)                            MODIFICATION. No change or modification of this
Agreement shall be valid or binding upon the Parties unless the change or
modification is in writing and signed by the Parties.  Notwithstanding the
preceding sentence, the Company may revoke this Option to the extent permitted
in Section 21 of this Agreement.

 

(21)                            AMENDMENT. The Administrator may discontinue or
amend this Agreement from time to time, but no material amendment shall be made
without the approval of the common stockholders.

 

Except as provided in Section (9) of this Agreement, neither shall any amendment
impair the rights of Optionee theretofore granted without his consent; provided,
however, that if the Administrator, after consulting with Management of the
Company, determines that the application of an accounting standard in compliance
with any statement issued by the Financial Accounting Standards Board or any
other entity that reviews accounting disclosures of (or sets accounting
standards for) public companies concerning the treatment of employee stock
options would have a significant adverse effect on the Company’s financial
statements because of the fact that this Option was granted before the issuance
of such statement and it is then outstanding, then the Administrator in its
absolute discretion may cancel and revoke the Option and the Optionee shall have
no further rights in respect thereof. Such cancellation and revocation shall be
effective upon written notice by the Administrator to the Optionee.

 

(22)                            TIME. Time is of the essence in the performance
of this Agreement.

 

(23)                            HEADINGS. The headings that are used in this
Agreement are used for reference and convenience purposes only and do not
constitute substantive matters to be considered in construing the terms and
provisions of this Agreement.

 

(24)                            GENDER AND NUMBER. Words of any gender used in
this Agreement shall be held and construed to include any other gender, and
words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.

 

(25)                            NOTICE. Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered upon the earlier of the
expiration of three days after deposit in the U.S. mail or actual receipt at the
addresses set forth below, or at such other addresses as they have theretofore
specified by written notice delivered in accordance herewith:

 

(A)                              Notice to the Company shall be addressed and
delivered as follows:

 

RETRACTABLE TECHNOLOGIES, INC.

P. O. BOX 9

511 LOBO LANE

LITTLE ELM, TEXAS 75068-0009

ATTENTION:                                 MICHELE M. LARIOS

VICE PRESIDENT AND SECRETARY

 

(B)                                Notice to the Optionee shall be addressed and
delivered as follows:

 

THOMAS J. SHAW

_________________

_________________

 

THOMAS J. SHAW NONQAULIFEID STOCK OPTION

AGREEMENT ISSUED OUTSIDE OF ANY PLAN — Page 4 of 6

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, RETRACTABLE TECHNOLOGIES, INC., has caused
these presents to be signed on this the 11th day of December, 2009 effective as
of July 15, 2009 by Steven R. Wisner, its duly authorized Executive Vice
President, Engineering and Production.

 

 

 

RETRACTABLE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

BY:

s/ Steven R. Wisner

 

 

 

 

STEVEN R. WISNER

 

 

 

 

EXECUTIVE VICE PRESIDENT,

 

 

 

ENGINEERING AND PRODUCTION

 

 

 

 

 

 

ATTEST:

 

 

s/ Michele M. Larios

 

 

 

MICHELE M. LARIOS, SECRETARY

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

s/ Thomas J. Shaw

 

 

 

THOMAS J. SHAW

 

 

THOMAS J. SHAW NONQAULIFEID STOCK OPTION

AGREEMENT ISSUED OUTSIDE OF ANY PLAN — Page 5 of 6

 

--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE OF EXERCISE

OF

NONQUALIFIED STOCK OPTION

 

To:                              Retractable Technologies, Inc.

 

I hereby exercise (all/a portion of) my NonQualified Stock Option granted by
RETRACTABLE TECHNOLOGIES, INC., in the Thomas J. Shaw NonQualified Stock Option
Agreement Issued Outside of any Plan dated effective as of July 15, 2009 (the
“Agreement”) and notify you of my desire to purchase ______________ shares of
Common Stock of the Company which were offered to me pursuant to said Option.

 

The Option Price due for this purchase is $______________________ in cash.

 

Please choose one:

 

___                           I have no withholding obligation.

 

___                           I am satisfying my withholding obligation by
making a direct payment by cashier’s check to the Company.

 

___                           I am satisfying my withholding obligation by
hereby authorizing increased withholding on my cash compensation payable on the
Exercise Date.

 

 

 

 

 

 

EXERCISE DATE

 

 

THOMAS J. SHAW

 

 

 

 

 

 

 

 

 

 

SOCIAL SECURITY NUMBER

 

 

COMPANY AUTHORIZATION OF WITHHOLDING SELECTION

 

Retractable Technologies, Inc. hereby accepts and authorizes the choice of
satisfaction of the Optionee’s withholding obligation as indicated above.

 

 

 

 

PRINT NAME:

 

 

TITLE:

 

 

THOMAS J. SHAW NONQAULIFEID STOCK OPTION

AGREEMENT ISSUED OUTSIDE OF ANY PLAN — Page 6 of 6

--------------------------------------------------------------------------------